Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/17/2021 has been entered.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/08/2021 and 8/05/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
One of ordinary skill in the art at the time of invention would not have been motivated to modify the oral dosage form comprising testosterone undecanoate (TU) as taught by Giliyar (US 20100173882) to provide a method for treating a hypogonadal male comprising orally administering to the male a formulation comprising 15-25 percent by weight of testosterone undecanoate (TU) combined with oleic acid in the amount of 50-65 percent by weight provided in a liquid formulation encased within a capsule . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 



/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626